DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is US Pre-grant Publication 2002/0014106 to Srinivasan et al. (herein Srinivasan) and US Pre-grant Publication 2003/0110870 to Bigalke.
Srinivasan teaches a method for parallel gas chromatography (Paragraph 0007) using a gas chromatograph system (Fig. 1D; Paragraph 0088) in connection with catalysts as applied in commodity chemicals, fine chemicals, and/or specialty chemicals, with flow, semi-continuous, and/or batch reactor systems (Paragraph 0018) in which liquid samples are vaporized and gas samples are fed directly to the system and analytes are separated in the gas chromatography (GC) column 310 (Fig. 1D; Paragraph 0088) which reads on “mobile phase comprising an analyte for producing a pharmaceutical or chemical product” as recited in the instant claims. Srinivasan also teaches wherein the gas chromatography system (herein apparatus) comprises an array of microdetectors 500 for analyte detection (Fig. 1D; Paragraph 0088) which reads on analytical device as recited in the instant claims. 
Bigalke teaches a sampling arrangement 10 that is in direct fluid communication with a fluid line 20 of a fluid transport system with an elbow 12 (Paragraph 0029; Fig. 2) which reads on a tube as recited in the instant claims. As shown in Fig. 2, elbow 12 (herein tube) has an inlet, an outlet, and at least one curved portion, wherein the curved portion is located between the inlet and the outlet, wherein the flow direction (arrow and F) is defined from the inlet to the outlet. 
Bigalke also teaches the following method steps: 
Providing a sampling arrangement 10  which includes a sampling portion (herein sampling device) to sample fluid material (Fig. 1-2; Paragraph 0024) comprising a needle 50 with a beveled end 51 (herein needle tip) (Paragraph 0041; Fig. 8), a septum cartridge 40 (herein septum) (Paragraph 0033; Fig. 7) pierceable by the needle 50 (Paragraph 0042) and a pump 68 (0051; Fig. 9), wherein the needle 50 is moveable between an extended position in which the septum 40 is pierced by the needle 50 (Fig. 2; Paragraph 0057), and a retracted position, in which the septum 40 is not pierced (Paragraph 0062). Septum 40 is part of conduit 26 which is part of port 22 (Figs. 2-3). 
Disposing the sampling device at the curved portion of the tube 12 (Fig. 2; Paragraphs 0032). 
Moving the needle 50 to the extended position such that the needle tip faces the flow direction (Fig. 2; Paragraph 0059). 
Operating the pump 68 so as to draw an aliquot out of the mobile phase (Fig 9; Paragraph 0061). 
Neither Srinivasan nor Bigalke, alone or in combination, teach “analyzing the analyte in the aliquot drawn out of the mobile phase also using the analytical device” as recited in instant independent claim 1 or “analyzing the aliquot drawn out of the mobile phase also using the analytical device” as recited in instant independent claim 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797